Citation Nr: 0831711	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for scar, 
residual of right testicular cyst surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from August 1982 to July 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was remanded by the Board in February 
2008.  The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The veteran's scar, residual of right testicular cyst surgery 
is not unstable, painful, or extensive, that is, involving an 
area of at least 144 square inches and by itself, does not 
cause any limitation of function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for scar, 
residual of right testicular cyst surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected right 
testicular scar is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
deciding the veteran's increased evaluation claims, the Board 
has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

A review of the veteran's service treatment records shows 
that the veteran had a cyst surgically removed from his 
testicle in May 1985.  It was noted that an incision to the 
scrotum was made.  By rating decision dated in March 2003, 
the RO granted service connection for scar, residual of right 
testicular cyst surgery and assigned a non-compensable 
evaluation.  

Evidence regarding the current severity of the veteran's 
right testicular scar includes a VA medical examination dated 
in June 2005.  During this examination the veteran complained 
of a 10 year history of some dribbling after urination and 
some urinary burning in the early mornings.  The veteran also 
stated that he had some hematuria in the past and that his 
symptoms are getting worse.  He noted tenderness of the left 
testicle but denied recurrence of the cyst or any other 
scrotal masses.  Physical examination of the scrotum failed 
to reveal any scar that was visible.  The left testicle was 
small and about half the size of the normal right testicle.  
There was some tenderness to palpation of the left testicle 
and no tenderness on the right and there were no inguinal 
hernias.  

The impression was congenital small left testicle with no 
scrotal pathology noted at the time of the examination.  The 
veteran had a cyst removal and there were no sequelae noted 
on examination.  The examiner also noted the veteran's 
complaints of urinary dribbling and occasional burning and 
opined that these complaints were not related to the 
veteran's in-service scrotal cyst removal.  The examiner also 
noted that there were many possible causes for the urinary 
tract symptoms that the veteran experiences, including 
enlargement of the prostate.  

Also of record are VA outpatient treatment reports dated from 
January 1993 through April 2006.  These records primarily 
show treatment for psychiatric disorders.  

The veteran's service-connected scar, residual of right 
testicular cyst surgery has been rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  Under DC 
7805 scars, other than of head, face, or neck, or deep scars, 
or unstable scars, or superficial scars exceeding 144 square 
inches, are to be rated on limitation of function of the part 
affected under DC 7805.  See 38 C.F.R. § 4.118, DC 7805.  

As reflected in the June 2005 examination, there was no 
scrotal pathology noted and no visible scar.  The examiner 
specifically stated that the veteran's complaints of urinary 
dribbling and occasional burning were not related to the 
veteran's in-service scrotal cyst removal.  Given those 
findings, a compensable rating is not warranted as there is 
no evidence that the veteran's service-connected scar is 
unstable, painful, or extensive, that is, involving an area 
of at least 144 square inches or results in a limitation of 
function of the affected part.

Impairment of the testicles can be rated under 38 C.F.R. § 
4.115B, DC 7523, for complete atrophy of the testis.  A 20 
percent rating is warranted for atrophy of both testis and a 
noncompensable rating is warranted for atrophy of one 
testicle.  In the instant case, there is no evidence of 
record showing atrophy of either testicle, so this DC and 
criteria are not applicable to this case.

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate scars, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

Given the evidence of record, the Board finds that a 
compensable disability rating for the veteran's service-
connected scar, residual of right testicular cyst surgery is 
not warranted for any period during the course of the appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim must be denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Pursuant to the Board's February 2008 remand, complete notice 
was sent in April 2008 and the claim was readjudicated in a 
June 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained a medical opinion as to the 
severity of his disability, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a compensable disability rating for scar, 
residual of right testicular cyst surgery is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


